J-S74002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MARGARET THEMENS                        :      IN THE SUPERIOR COURT OF
                                        :           PENNSYLVANIA
                                        :
            v.                          :
                                        :
                                        :
SONJA G. SPRANGER AND HANNO             :
W. SPRANGER                             :
                                        :      No. 1675 EDA 2017
                  Appellant             :

               Appeal from the Order Entered April 27, 2017
  In the Court of Common Pleas of Chester County Civil Division at No(s):
                             2015-00415-CV


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY BOWES, J.:                              FILED APRIL 30, 2018

     Sonja G. Spranger and her husband, Hanno W. Spranger (“the

Sprangers”), appeal from the April 27, 2017 order granting Margaret

Themens a new trial on damages. After careful review, we affirm.

     This action arises from an automobile accident that occurred on

November 15, 2012, at the intersection of Coldstream and Charlestown

Roads in Charlestown Township, Chester County, Pennsylvania.            Mrs.

Spranger stopped at a posted stop sign on Coldstream Road. She proceeded

to turn left into the southbound lanes of Charlestown Road where she struck

the right front of a car driven by Mrs. Themens that she admittedly failed to

see. The impact sent Mrs. Themens’ vehicle across the northbound lanes of

travel into a grassy area between two trees.
J-S74002-17


      Mrs. Themens was taken by ambulance to Paoli Hospital, where she

underwent various tests and was diagnosed with cervical and lumbar

strain/sprain and a whiplash-type injury.        She was prescribed medication

and physical therapy, and was directed to follow up with her personal

physician.   At the time of trial four years later, Mrs. Themens still had

complaints of sciatica, a debilitating low back and right leg pain, as well as

neck and right shoulder pain.

      Mrs. Themens commenced an action for negligence in the magisterial

district court, and on December 18, 2014, she was awarded $12,160 in

damages. The Sprangers appealed, and a panel of arbitrators found in Mrs.

Themens’s favor and awarded her $25,000. The Sprangers appealed to the

court of common pleas. Prior to trial, Mrs. Spranger stipulated that she was

negligent, and the case was presented to a jury on the issues of causation

and damages only.

      Mrs. Themens presented testimony from Eric Hughes, an insurance

adjustor,    who   examined     the   vehicles   following   the   accident   and

authenticated photographs depicting their condition following the accident.

Mrs. Themens testified about the accident, her injuries at the time, and the

sciatica, and neck and shoulder pain she continued to experience. Initially,

she could not perform secretarial duties for her husband’s business, babysit

her grandchildren, or visit her mother.     She was able to resume some of

those activities later, but not to the same degree. Mr. Themens confirmed


                                      -2-
J-S74002-17


that his wife was not back to her pre-accident physical condition, “not even

close.” Id. at 81.

      Mrs. Themens explained that she stopped going to physical therapy

because the therapist “was causing me more pain, getting too aggressive

with his exercises he wanted me to do, and I went home worse off.” Id. at

69. However, she demonstrated the stretching exercises she performs twice

daily, and explained that she felt she had been improving on her own. Id.

at 71. She stated she did not see medical specialists because she was not

interested in surgery or strong medications.

      Counsel for Mrs. Themens offered, by stipulation, the report of Vincent

DiStefano, M.D., which was admitted and read to the jury.      See Plaintiff’s

Exhibit 6. The report indicated that Dr. DiStefano examined Mrs. Themens

on April 30, 2016, and, at that time, her primary complaints were pain at the

right side of her neck to the top of her shoulder, and a burning pain in her

lower back and right buttock with a stabbing pain down her right leg. Id. at

85, 88. She had experienced right-sided sciatica thirty-eight years before,

but she had recovered and remained asymptomatic until the accident. Id.

at 86.   Dr. DiStefano diagnosed “sprain/strain of the cervical spine with

residual symptoms suggestive of cervical spondylosis and degenerative disc

disease.” Id. at 91. He also found “strain/sprain of the lumbar spine and

radiculitis of the right lower extremity.       Possible herniated nucleus

pulposus/spinal stenosis.” Id. The physician opined that Mrs. Themens had


                                    -3-
J-S74002-17


“not returned to pre-injury baseline” and that her prognosis for significant

recovery was poor.      Id.   Dr. DiStefano recommended further studies and

referral to pain management.         It was his opinion, rendered within a

reasonable degree of medical certainty, that Mrs. Themens’s present

complaints were a direct result of the injuries she sustained in the motor

vehicle accident. Id.

      Mrs. Spranger briefly testified regarding the circumstances of the

accident. The defense introduced, again by stipulation, the August 10, 2015

report of John F. Perry, M.D., and read it to the jury. Dr. Perry characterized

Mrs. Themens’ chief complaint as low back and right leg pain. She reported

reported heel pain and tingling in her toes, arm pain while working at the

computer, and tenderness in the bicep area of the right shoulder. Dr. Perry

also reviewed Mrs. Themens’s medical records, and arrived at a diagnosis of

“Motor vehicle accident with somatic complaints.”      Id. at 103-04.     After

pointing out the absence of objective findings, he hypothesized “that the

symptoms are suggestive of a possible intermittent radiculopathy and low

back pain dysfunction.” Id. at 104. He recommended no treatment, and he

was unable to “identify a condition that would produce a disability related to

the motor vehicle accident.” Id.

      On December 8, 2016, the jury awarded Mrs. Themens damages in the

amount of $2,000 for past, present and future pain and suffering,

embarrassment and humiliation, and loss of enjoyment of life. She filed a


                                      -4-
J-S74002-17


timely motion for post-trial relief, claiming that the damage award was

grossly inadequate to compensate her fairly for the injuries she suffered in

the accident.   On April 27, 2017, the trial court agreed, and granted Mrs.

Themens a new trial.

      The Sprangers timely appealed to this Court and complied with the

trial court’s order directing them to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.    The trial court authored its

Rule 1925(a) opinion, and the matter is ripe for our review. The Sprangers

present one issue for our review:

      Whether the trial court committed an error of law and/or abused
      its discretion in granting a new trial on damages where the jury
      verdict did not shock the conscience and the damages were not
      against the weight of the evidence.

Appellants’ brief, at 2.

      A trial court may set aside a jury verdict “as inadequate where it

clearly appears from uncontradicted evidence that the amount of the verdict

bears no reasonable relationship to the loss suffered by the plaintiff.”

Hobbs v. Ryce, 769 A.2d 469, 473 (Pa.Super. 2001).          As our Supreme

Court stated in Criswell v. King, 834 A.2d 505, 512 (Pa. 2003):

      The basis for a weight claim derives from the fact that the trial
      court, like the jury, had an opportunity to hear the evidence and
      observe the demeanor of the witnesses; the hope and
      expectation animating a weight challenge is that the trial court
      will conclude that the verdict was so contrary to what it heard
      and observed that it will deem the jury’s verdict such a
      miscarriage of justice as to trigger the court’s time-honored and
      inherent power to take corrective action.



                                    -5-
J-S74002-17


Our Supreme Court cautioned, however, that in granting a new trial on this

basis, a trial court must leave no doubt “that the evidence and the verdict on

that evidence represents an injustice.” Boggavarupo v. Ponist, 542 A.2d
516, 519 (Pa. 1988).

      The trial court found that the evidence of Mrs. Themens’s pain and

suffering due to Mrs. Spranger’s negligence was “clear, credible, and

essentially uncontradicted.” Trial Court Opinion, 7/13/17, at 6. It concluded

that, “the jury’s award of only $2,000.00 for past, present and future pain

and suffering, embarrassment and humiliation, and loss of enjoyment of life

did shock our conscience, was against the weight of the evidence, and in our

view mandated the grant of a new trial.” Id. at 2 (emphasis in original).

      When this Court reviews a trial court’s grant of a new trial based on

the weight of the evidence, we

      will not reverse the trial court’s grant or reversal of a new trial
      unless its decision presents a gross abuse of discretion or an
      error of law. An abuse of discretion exists when the trial court
      has rendered a judgment that is manifestly unreasonable,
      arbitrary, or capricious, has failed to apply the law, or was
      motivated by partiality, prejudice, bias or ill will.

Kopytin v. Aschinger, 947 A.2d 739, 742 (Pa.Super. 2008) (citations

omitted).

      The Sprangers’ sole contention is that the jury heard conflicting expert

opinions in this case regarding Mrs. Themens’s injuries. Consequently, they

argue that the verdict rendered by the jury did not shock the conscience or

one’s sense of injustice.   In support of their position that there was an

                                     -6-
J-S74002-17


evidentiary basis for the jury’s determination, and that the grant of a new

trial was an abuse of discretion, they direct our attention to this Court’s

decision in Henery v. Shadle, 661 A.2d 439, 442 (Pa.Super. 1995).

      In Henery, the plaintiff alleged that he suffered neck and back pain in

an automobile accident caused by defendant. Plaintiff offered the testimony

of his family physician in support of his injuries. The defendant presented

the testimony of a board-certified orthopedic surgeon that the plaintiff

suffered from pre-existing degenerative disc disease that had not been

affected by the accident.       The jury returned a verdict in favor of the

defendant and awarded zero damages, and the trial court denied plaintiff’s

motion for a new trial. This Court affirmed the trial court’s refusal to disturb

the verdict, finding “there was a sure and certain evidentiary basis for the

determination[,]” namely the contrary expert medical testimony from the

defendant’s orthopedic surgeon that the defendant’s negligence was not a

substantial factor in plaintiff’s injuries. Id. at 442.

      We find Henery inapposite.          In the instant case, Mrs. Spranger

stipulated that she was negligent.       Mrs. Themens offered expert medical

testimony that the negligence was a substantial factor in her injuries. Unlike

the expert medical evidence in Henery, however, Mrs. Themens’s expert

medical testimony herein was uncontroverted.          We define uncontroverted

evidence as “evidence which is unopposed or unchallenged, not merely

uncontradicted.”    Carroll v. Avallone, 939 A.2d 872, 874-75 (Pa. 2007)


                                       -7-
J-S74002-17


(citations omitted).   It is not necessary that the opposing party introduce

affirmative   countervailing   evidence;     effective       cross-examination    and

argument may suffice. Id.

      The Sprangers contend that the jury heard conflicting expert opinions

in this case since their expert, John F. Perry, M.D., opined that there were

no objective physical findings present.      Appellants’ brief at 15.      Dr. Perry

opined that Mrs. Themens’s “[c]urrent clinical findings and her complaints

are only related to the accident based on her report of the same.”               N.T.,

12/8/16, at 104. Not only did Dr. Perry fail to offer expert opinion that the

automobile accident was not a substantial contributing factor in Mrs.

Themens’s injuries, his diagnosis was a “[m]otor vehicle accident with

somatic complaints.” N.T. Jury Trial, 12/18/16, at 103-04. Noting that Mrs.

Themens had a pre-existing condition of sciatica, he opined that her

subjective    complaints   “are    suggestive    of      a    possible   intermittent

radiculopathy and low back pain dysfunction[,]” but he could not “identify a

condition that would produce a disability related to the motor vehicle

accident.” Id. at 104.

      The trial court found, and the record supports, that Mrs. Themens’s

expert medical testimony was essentially uncontroverted. Dr. Perry offered

no opinion that Mrs. Themens was not injured in the accident; only that her

complaints were subjective.       Dr. Perry had no opinion regarding a causal




                                       -8-
J-S74002-17


relationship between Mrs. Themens’s injuries and the accident because he

did not have objective data to confirm (or refute) such a determination.

      Mrs. Themens’s medical expert, Dr. DiStefano, opined in his report

that “Mrs. Themens sustained the following injuries: Sprain/strain of the

cervical spine with residual symptoms suggestive of cervical spondylosis and

degenerative disc disease.   Second: Strain/sprain of the lumbar spine and

radiculitis of the right lower extremity.        Possible herniated nucleus

pulposus/spinal stenosis.”   N.T. Jury Trial, 12/18/16, at 91.   Furthermore,

Dr. DiStefano opined with a reasonable degree of medical certainty that Mrs.

Themens’s prognosis for recovery is poor, she has not returned to her pre-

injury baseline, and her current complaints are a direct result of the injuries

she sustained in the automobile accident.       Id.   The Sprangers did not

challenge Dr. DiStefano’s opinion at trial, largely because the admission of

expert reports precluded any cross-examination of the expert.

      We find ample record support for the trial court’s conclusion that Dr.

DiStefano’s expert opinion that the automobile accident was a substantial

factor in causing Mrs. Themens’s injuries was uncontroverted.       The court

also recounted Mrs. Themens’s testimony regarding her pain and suffering

and her loss of enjoyment of life, both in the past and ongoing into the

future:

      Mrs. Themens offered significant evidence of the injuries she
      suffered in the accident, as well as the continuing pain and
      physical limitations caused by those injuries. The accident itself
      felt to Mrs. Themens like a “bomb” had gone off, and she

                                     -9-
J-S74002-17


      suffered immediate pain to her chest, back, neck, shoulder and
      arms that required a trip to the emergency room. At the
      emergency room she was prescribed pain medication and muscle
      relaxers. For two weeks she continued to experience pain,
      including sciatica pain that started the day after the accident, at
      which point she saw her personal physician. Her physician
      recommended physical therapy and prescribed muscle relaxers
      and anti-inflammatory medication.        Mrs. Themens attended
      three physical therapy appointments after which she decided to
      treat herself at home.

      Mrs. Themens testified that for the first month after the accident
      her lifestyle “stopped,” and that [she] was unable to continue
      her secretarial work for her husband’s business, babysitting her
      grandchildren, and caring for her 90 year-old mother. Four
      years after the accident, Mrs. Themens is still unable to lift her
      grandchildren. Four years after the accident Mrs. Themens is
      still unable to comfortably ride in an automobile for any
      significant amount of time. Four years after the accident, Mrs.
      Themens can no longer swim laps, an activity she enjoyed four
      times a week prior to her accident. . . . [H]er ability to garden,
      houseclean, cook and even sleep are still negatively impacted by
      the accident. . . . [She] continues to perform daily a series of
      stretching exercises in an attempt to alleviate some of her
      symptoms. . . . [She] continues to suffer sciatica pain that can at
      times be “excruciating.”

Trial Court Opinion, 7/31/17, at 3-4.

      The trial court concluded that, in light of the admitted negligence and

the uncontroverted evidence of injuries sustained in the accident, the jury’s

award of $2,000 was inadequate, against the weight of the evidence, and

shocking to the conscience. In explaining its decision to grant a new trial

based on the inadequacy of a jury verdict, the court professed a clear

conviction that that the $2000 verdict was unjust.

      We find that the record supports the trial court’s determination that

the jury’s verdict was an injustice that bore no reasonable relationship to the


                                    - 10 -
J-S74002-17


loss suffered by Mrs. Themens. Hence, we find no abuse of discretion in the

grant of a new trial.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/18




                                  - 11 -